Citation Nr: 0417000	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic 
cardiovascular disease, including as secondary to service-
connected diabetes mellitus type II.  

2.  Entitlement to service connection for retinopathy, 
including as secondary to service-connected diabetes mellitus 
type II.  


REPRESENTATION

Veteran represented by: AMVETS (American Veterans)


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In an Appeal Hearings Options form received in January 2003, 
the veteran requested a local hearing at the RO before a 
Decision Review Officer.  In a letter dated in May 2003, the 
RO acknowledged the veteran's request and informed him of the 
date of his scheduled hearing.  On that date, however, the 
veteran canceled the hearing.  The Board thus considers the 
veteran's hearing request withdrawn and deems this case ready 
for appellate review.    

The Board REMANDS the issue of entitlement to service 
connection for ischemic cardiovascular disease, including as 
secondary to service-connected diabetes mellitus type II, to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran and his representative if they are 
required to take further action with regard to this claim.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to service connection 
for retinopathy, including as secondary to service-connected 
diabetes mellitus type II.  

2.  The veteran does not currently have retinopathy. 




CONCLUSION OF LAW

Retinopathy was not incurred in or aggravated by service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations apply to the issue 
currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In a letter dated December 2001, the RO acknowledged the 
veteran's claim for service connection for vision problems 
secondary to diabetes, notified the veteran of the evidence 
needed to substantiate that claim, including medical evidence 
linking a current disability to service, informed him of VA's 
newly expanded duties to notify and assist, and indicated 
that it was developing the veteran's claim pursuant to the 
latter duty.  The RO explained that it would make reasonable 
efforts to assist the veteran in obtaining and developing all 
outstanding information and evidence provided he identified 
the additional information and evidence he wanted the RO to 
obtain.  The RO indicated, however, that it was ultimately 
the veteran's responsibility to support his claim with 
appropriate evidence.  The RO noted that it had already 
requested medical records from two private physicians.  The 
RO asked the veteran to complete the enclosed forms 
authorizing the release of all other private treatment 
records.  The RO provided the veteran the option of sending 
such evidence to the RO on his own initiative. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, the VCAA notice informed the veteran 
of the evidence needed to support his claim.  It also 
indicated that VA would assist the veteran in obtaining all 
such evidence, but that in the meantime, the veteran should 
submit any pertinent evidence and information he had to 
support his claim.  In addition, in a rating decision dated 
July 2002, a letter notifying the veteran of that decision, a 
statement of the case issued in January 2003, and a 
supplemental statement of the case issued in January 2004, 
the RO again notified the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  The RO also notified the veteran 
of the reasons for which his claim had been denied and of the 
evidence it had considered in denying that claim, and 
provided him the regulations pertinent to his claim, 
including those governing VA's duties to notify and assist. 

The RO sent the aforementioned notice before initially 
deciding the veteran's claim in July 2002.  The timing of 
this notice thus complies with the express requirements of 
the law as found by the Court in Pelegrini v. Principi, 17 
Vet. App. at 420-22 (2004) (holding, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits).  

A.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  The RO secured 
and associated with the claims file the veteran's service 
medical records and VA and private treatment records.  As 
well, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim.  Specifically, the RO 
afforded the veteran VA examinations of his eyes, during 
which examiners addressed whether the veteran had 
retinopathy.  38 U.S.C.A.§ 5103A(d) (West 2002).  In a 
written statement received in January 2004, the veteran 
request that his appeal proceed and neither he nor his 
representative has thereafter identified any additional 
evidence that should be obtained.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for retinopathy.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In written statements submitted while this appeal was pending 
and during VA examinations, the veteran asserted that he 
developed retinopathy as a result of his diabetes mellitus.  
The medical evidence of record does not support the veteran's 
assertion.

The veteran had active service from October 1968 to October 
1970.  His service medical records reflect that, during that 
time period, examiners diagnosed defective vision but not 
retinopathy.  

Following discharge, the veteran sought VA and private 
treatment for various medical conditions.  During treatment 
visits, examiners found that the veteran had diabetes 
mellitus type II.  Based on these findings, in a rating 
decision dated September 2001, the RO granted the veteran 
service connection for diabetes mellitus secondary to his 
presumed herbicide exposure in Vietnam.

During private outpatient treatment visits in 1996 and 1997, 
the veteran complained of shadows in the right eye.   
Physicians diagnosed presumed ocular histoplasmosis syndrome 
and color blindness, but not retinopathy.  During a VA 
outpatient treatment visit in 2000, the veteran reported 
white spots in the back of his eyes.  A physician noted some 
increased light reflex and arteriolar narrowing bilaterally, 
but no retinopathy.  In 2002, the veteran sought eye 
treatment after touching poison oak and rubbing his eyes.  
The examiner diagnosed mild superior arcuate depression 
greater on the right, but did not noted retinopathy.  Four 
months later, the veteran again sought eye treatment and an 
examiner noted suspect glaucoma due to a visual field defect 
and asymmetric cup to disc ratios.  The examiner did not 
diagnose retinopathy. 



In March 2002, the veteran underwent a VA eye examination, 
during which he reported that he had had diabetes for five 
years and had been told he had white spots in the back of his 
eyes.  An examiner diagnosed diabetes without retinopathy in 
both eyes and asymmetric cup to disc ratios on the right.  

In May 2002, the veteran underwent a VA Agent Orange registry 
examination, during which he reported that he had had 
diabetes for three or four years and had been told two months 
ago that he had white spots in the back of his eyes.  An 
examiner noted some increased light reflex and arteriolar 
narrowing bilaterally.  He did not diagnose retinopathy.

During a VA diabetic eye examination, including fundiscopic, 
conducted in July 2003, an examiner diagnosed, in pertinent 
part, diabetes mellitus without retinopathy in both eyes.  

The preponderance of the evidence is clearly against the 
veteran's claim of entitlement to service connection for 
retinopathy, including as secondary to service-connected 
diabetes mellitus type II.  The competent medical evidence of 
record clearly rules out the presence of retinopathy and 
there is no competent medical evidence of record refuting 
that diagnostic conclusion.  To prevail in his claim, the 
veteran must submit competent evidence establishing the 
existence of a present disability resulting from service or a 
service-connected disability.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 
1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the veteran has 
submitted no evidence other than his own assertions 
indicating that he currently has retinopathy.  Unfortunately, 
these assertions are insufficient to diagnose a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Based on these facts, the Board concludes that the veteran 
does not currently have retinopathy that was incurred in or 
aggravated by service or that is proximately due to or the 
result of a service-connected disability.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 


ORDER

Service connection for retinopathy, including as secondary to 
service-connected diabetes mellitus type II, is denied.


REMAND

The veteran also seeks service connection for ischemic 
cardiovascular disease, including as secondary to service-
connected diabetes mellitus type II.  For the reasons that 
follow, additional action is necessary before the Board can 
decide this claim.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a), are applicable to the veteran's appeal.  In 
this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate assistance regarding his claim 
for service connection for ischemic cardiovascular disease.  

In particular, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, such an examination is necessary.  

The RO previously afforded the veteran a VA examination of 
his heart in July 2003, but the report of that examination is 
inadequate for the purpose of determining whether a current 
cardiovascular disorder is related to the veteran's service-
connected diabetes mellitus.  Therein, a physician concluded 
that the veteran's diabetes mellitus type II "contributed" 
to his current heart disorder, or more specifically, his 
coronary artery disease and congestive heart failure, but 
that those disorders were most likely secondary to the 
veteran's long-standing smoking history and hypertension.   

As the Board previously indicated, service connection may be 
granted when aggravation of a nonservice-connected disorder 
is found to be proximately due to or the result of a service-
connected disability.  Allen, 7 Vet. App. at 448 (holding 
that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  In 
this case, a remand to obtain examination clarification as to 
whether diabetes mellitus aggravates the veteran's 
cardiovascular disease is required.  

In addition, as previously indicated, since the VCAA was 
enacted, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  Quartuccio, 
supra.  Given this holding, after all development is 
completed, the RO should ensure that the veteran is properly 
notified consistent with the provisions of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
cardiovascular examination.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all cardiovascular 
disorders shown to exist; 

b) opine i) whether each existing 
cardiovascular disorder was directly 
caused by diabetes mellitus, or ii) 
whether the severity of each 
existing cardiovascular disorder 
worsened in degree due to diabetes 
mellitus; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  The RO should then review the 
examination report to ensure that it 
complies with the previous instruction.  
If the report is deficient in any regard, 
the RO should undertake the requisite 
corrective action.  

3.  Thereafter, the  RO should review the 
claims file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim and 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

4.  Once all development is completed, 
the RO should readjudicate the veteran's 
claim based on a consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is not granted, the RO 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



